DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      FINE BUILT CONSTRUCTION OF NORTH CAROLINA, INC.,
                         Appellant,

                                     v.

 DANIEL L. SMITH, as Personal Representative of the Estate of George
   Meyer, Jr., deceased, and ESTATE OF GEORGE MEYER, JR.,
                             Appellees.

                               No. 4D17-2887

                               [March 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peter M. Weinstein, Judge; L.T. Case No. PRC 16
0001249.

   Michael S. Bendell of Michael Bendell, P.A., Boca Raton, for appellant.

   Ellen S. Morris of Elder Law Associates, P.A., Boca Raton, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.